 1   WILLIAM S. FREEMAN (SBN 82002)                   MANOHAR RAJU (SBN 193771)
     wfreeman@aclunc.org                              Public Defender
 2   SEAN RIORDAN (SBN 255752)                        MATT GONZALEZ (SBN 153486)
     sriordan@aclunc.org                              Chief Attorney
 3   ANGÉLICA SALCEDA (SBN 296152)                    GENNA ELLIS BEIER (CA SBN 300505)
     asalceda@aclunc.org                              genna.beier@sfgov.org
 4   AMERICAN CIVIL LIBERTIES UNION                   EMILOU H. MACLEAN (CA SBN 319071)
     FOUNDATION OF NORTHERN                           emilou.maclean@sfgov.org
 5   CALIFORNIA                                       FRANCISCO UGARTE (CA SBN 241710)
     39 Drumm Street                                  francisco.ugarte@sfgov.org
 6   San Francisco, CA 94111                          OFFICE OF THE PUBLIC DEFENDER
     Telephone: (415) 621-2493                        SAN FRANCISCO
 7   Facsimile: (415) 255-8437                        555 Seventh Street
                                                      San Francisco, CA 94103
 8   Attorneys for Petitioners-Plaintiffs             Direct: 415-553-9319
     Additional Counsel Listed on Following Page      Fax: 415-553-9810
 9
10                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
11                                 SAN FRANCISCO DIVISION

12
13   ANGEL DE JESUS ZEPEDA RIVAS,                     Case No.
     BRENDA RUIZ TOVAR, LAWRENCE
14   MWAURA, LUCIANO GONZALO                          [PROPOSED] ORDER GRANTING
     MENDOZA JERONIMO, CORAIMA                        PETITIONERS-PLAINTIFFS’
15   YARITZA SANCHEZ NUÑEZ, JAVIER                    MOTION FOR PROVISIONAL
     ALFARO, DUNG TUAN DANG,                          CLASS CERTIFICATION
16
                            Petitioners-Plaintiffs,
17
                          v.
18
     DAVID JENNINGS, Acting Director of the
19   San Francisco Field Office of U.S. Immigration
     and Customs Enforcement; MATTHEW T.
20   ALBENCE, Deputy Director and Senior
     Official Performing the Duties of the Director
21   of the U.S. Immigration and Customs
     Enforcement; U.S. IMMIGRATION AND
22   CUSTOMS ENFORCEMENT; GEO GROUP,
     INC.; NATHAN ALLEN, Warden of Mesa
23   Verde Detention Facility,

24                      Respondents-Defendants.

25
26
27
28


      [PROPOSED] ORDER GRANTING PETITIONERS-PLAINTIFFS’ MOTION FOR PROVISIONAL CLASS
                                      CERTIFICATION
 1   BREE BERNWANGER* (NY SBN 5036397)            MARTIN S. SCHENKER (SBN 109828)
     bbernwanger@lccrsf.org                       mschenker@cooley.com
 2   TIFANEI RESSL-MOYER (SBN 319721)             COOLEY LLP
     tresslmoyer@lccrsf.org                       101 California Street, 5th Floor
 3   HAYDEN RODARTE (SBN 329432)                  San Francisco, CA 94111
     hrodarte@lccrsf.org                          Telephone: (415) 693-2000
 4   LAWYERS’ COMMITTEE FOR                       Facsimile: (415) 693-2222
     CIVIL RIGHTS OF
 5   SAN FRANCISCO BAY AREA                       TIMOTHY W. COOK (Mass. BBO# 688688)*
     131 Steuart St #400                          tcook@cooley.com
 6   San Francisco, CA 94105                      FRANCISCO M. UNGER (Mass. BBO#
     Telephone: (415) 814-7631                    698807)*
 7                                                funger@cooley.com
     JUDAH LAKIN (SBN 307740)                     COOLEY LLP
 8   judah@lakinwille.com                         500 Boylston Street
     AMALIA WILLE (SBN 293342)                    Boston, MA 02116
 9   amalia@lakinwille.com                        Telephone: (617) 937-2300
     LAKIN & WILLE LLP                            Facsimile: (617) 937-2400
10   1939 Harrison Street, Suite 420
     Oakland, CA 94612
11   Telephone: (510) 379-9216
     Facsimile: (510) 379-9219
12
     JORDAN WELLS (SBN 326491)
13   jwells@aclusocal.org
     STEPHANIE PADILLA (SBN 321568)
14   spadilla@aclusocal.org
     AMERICAN CIVIL LIBERTIES UNION
15   FOUNDATION OF SOUTHERN CALIFORNIA
     1313 West Eighth Street
16   Los Angeles, CA 90017
     Telephone: (213) 977-9500
17   Facsimile: (213) 977-5297

18                              Attorneys for Petitioners-Plaintiffs
                         *Motion for Admission Pro Hac Vice Forthcoming
19
20
21
22
23
24
25
26
27
28


      [PROPOSED] ORDER GRANTING PETITIONERS-PLAINTIFFS’ MOTION FOR PROVISIONAL CLASS
                                      CERTIFICATION
 1          The Court has considered the parties’ briefing, evidence, and arguments as well as the
 2 authorities cited in support of their positions. Upon due consideration, the Court hereby
 3 GRANTS Plaintiffs’ Motion for Provisional Class Certification. The Court provisionally certifies
 4 the following proposed class and subclasses for the purpose of issuing the preliminary injunction
 5 Plaintiffs seek:
 6          1.        Class: All civil immigration detainees at Yuba County Jail and Mesa Verde ICE
 7                    Processing Facility.
 8          2.        YCJ Subclass: All civil immigration detainees at Yuba County Jail.
 9          3.        Mesa Verde Subclass: All civil immigration detainees at Mesa Verde ICE
10                    Processing Facility.
11          IT IS SO ORDERED.
12
13 Dated: _                     , 2020

14                                                        United States District Judge

15
16
17
18
19
20
21
22
23
24
25
26
27
28                                           1
       [PROPOSED] ORDER GRANTING PETITIONERS-PLAINTIFFS’ MOTION FOR PROVISIONAL CLASS
                                       CERTIFICATION
